  Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 1 of 28 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )              4:21-cv-230
                                                               No. ____________________
       v.                                            )
                                                     )
ELIZABETH DEMBO                                      )
                                                     )
               Defendant.                            )

                                          COMPLAINT

       Plaintiff, the United States of America (United States), by its undersigned counsel, brings

this action against Defendant Elizabeth Dembo (Dembo) seeking (1) monetary penalties for

violations of the Controlled Substances Act (CSA), 21 U.S.C. § 801, et seq., and (2) damages and

monetary penalties for violations of the False Claims Act (FCA), 31 U.S.C. § 3729, et seq.

       1.      The nation is experiencing a national public health emergency involving opioid

abuse. The dispensing and distribution of controlled substances, including prescription opioid

painkillers, without a legitimate medical purpose and outside the usual course of professional

practice exacerbate this crisis. This crisis impacts Missouri individuals and families as well as the

Medicare and Medicaid programs when their funds are used to pay for improperly dispensed

controlled substances.

       2.      Pharmacists who dispense and distribute prescription opioid painkillers and other

controlled substances without a legitimate medical purpose and outside the usual course of

professional practice contribute significantly to the opioid crisis.

       3.      Dembo violated the CSA by knowingly dispensing controlled substances pursuant

to prescriptions that she knew or should have known had no legitimate medical purpose and were
  Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 2 of 28 PageID #: 2




dispensed outside the usual course of professional pharmacy practice.

       4.        During this same time, Dembo also violated the FCA by causing the Medicaid and

Medicare federal healthcare programs to be billed for medically unnecessary controlled substances

and other drugs.

                                    JURISDICTION AND VENUE

       5.        Jurisdiction is founded on the civil provisions of the CSA, 21 U.S.C. § 842(c)(1)(A);

the FCA, 31 U.S.C. §§ 3729-3733; and under 28 U.S.C. §§ 1331, 1345, and 1355(a).

       6.        Venue is proper in the Eastern District of Missouri under 28 U.S.C. § 1391(b) and

31 U.S.C. § 3732(a), because a substantial part of the events or omissions giving rise to the claims

herein occurred in this District.

       7.        This Court has personal jurisdiction over Dembo because, at all relevant times, she

transacted business in this District and Division in Creve Coeur, Missouri, within St. Louis County.

                                              PARTIES

       8.        Plaintiff is the United States. Acting through the Department of Health and Human

Services (HHS) and, in turn, the Centers for Medicare & Medicaid Services (CMS), the United

States administers (1) Medicare, a federally funded health insurance program for the elderly and

disabled established by Title XVIII of the Social Security Act (SSA), 42 U.S.C. §§ 1395 et seq.;

and (2) Medicaid, a federally funded grant program established by Title XIX of the SSA, 42 U.S.C.

§§ 1396 et seq., to enable States, including Missouri, to provide medical assistance and related

services to indigent and low income persons. At all relevant times, the State of Missouri, through

its Department of Social Services (DSS), MO HealthNet Division, administered the state-portion

of the Medicaid program for indigent patients in Missouri on behalf of and at the direction of the

United States.




                                                      2
  Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 3 of 28 PageID #: 3




       9.      Defendant is Dembo. Dembo became a licensed pharmacist in Missouri in or

around July 2013. As a licensed pharmacist, Dembo had a responsibility to act in the usual course

of professional pharmacy practice, and to refuse to fill prescriptions that were not issued for a

legitimate medical purpose by an individual practitioner acting in the usual course of professional

practice; a pharmacist breaches this duty when he or she fills prescriptions without addressing

common indicators of diversion or “red flags,” i.e. indicia that the prescriptions were not issued

for a legitimate medical purpose by a practitioner acting in the usual course of professional

practice. From on or about September 26, 2015 to on or about March 5, 2018, Dembo was the

pharmacist-in-charge of Olive Street Pharmacy, LLC (Olive Street), a retail pharmacy unmarked

by any exterior signage and located inside an office building at 10420 Old Olive Street Road, Suite

103, Creve Coeur, Missouri 63141, as pictured below:




                         THE CONTROLLED SUBSTANCES ACT

       10.     The CSA and its implementing regulations set forth a comprehensive regulatory

regime for the manufacture, distribution, and dispensing of controlled substances. Congress

enacted the CSA to facilitate the availability of controlled substances for authorized medical use,

while also preventing controlled substances from being diverted out of legitimate channels for

illegal purposes. The CSA accordingly establishes a closed regulatory system under which it is


                                                    3
  Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 4 of 28 PageID #: 4




unlawful to manufacture, distribute, dispense, or possess any controlled substance except in a

manner authorized by the CSA. 21 U.S.C. § 841(a)(1).

       11.     Under the CSA, controlled substances are categorized into five schedules based on

several factors, including: the substance’s medical use, potential for abuse, and safety or

dependence liability.

       12.     Schedule II drugs are drugs with a “high potential for abuse” that may “lead to

severe psychological or physical dependence” but nonetheless have a “currently accepted medical

use in treatment.” 21 U.S.C. § 812(b)(2). Examples of schedule II drugs include oxycodone

(brand names OxyContin and Percocet), dextroamphetamine-amphetamine (brand name

Adderall), and fentanyl (brand name Duragesic and Subsys).

       13.     Schedule III drugs are drugs with less potential for abuse than schedule II drugs but

that nonetheless may still lead to “moderate or low physical dependence or high psychological

dependence.” 21 U.S.C. § 812(b)(3). Schedule III drugs also have “a currently accepted medical

use in treatment. Id. Examples of schedule III drugs include buprenorphine (brand name

Suboxone and Butrans) and acetaminophen with codeine.

       14.     Schedule IV drugs have a lower potential abuse than schedule III drugs but still

may lead to physical or psychological dependence when abused. 21 U.S.C. § 812(b)(4). Examples

of schedule IV drugs include alprazolam (brand name Xanax), diazepam (brand name Valium),

lorazepam (brand name Ativan), temazepam (brand name Restoril), zolpidem (brand name

Ambien), and carisoprodol (brand name Soma).

       15.     The CSA requires pharmacies that distribute and dispense controlled substances to

obtain a registration from the Drug Enforcement Administration (DEA). 21 U.S.C. § 822(a). A

registered pharmacy is only permitted to distribute or dispense controlled substances “to the extent




                                                     4
  Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 5 of 28 PageID #: 5




authorized by their registration and in conformity with” the CSA. 21 U.S.C. § 822(b).

       16.     Pharmacies may be registered to “dispense” controlled substances in Schedules II

through V. 21 U.S.C. § 823(f). The CSA defines dispensing to mean delivering a controlled

substance to an ultimate user (e.g., a patient) by, or pursuant to a lawful order of, a practitioner

(i.e. a prescription). See 21 U.S.C. § 802(10).       Distributing means delivering a controlled

substance other than by dispensing or administering. See id. at § 802(11).

       17.     The agents and employees of a dispenser of controlled substances are not required

to have a separate DEA registration “if such agent or employee is acting in the usual course of his

business or employment.” 21 U.S.C. § 822(c)(1).

       18.     Pharmacies cannot dispense a Schedule II drug to an ultimate end user without the

written prescription of the practitioner, such as a physician. 21 U.S.C. § 829(a). Pharmacies

cannot dispense Schedule III and Schedule IV controlled substances to an end user without a

written or oral prescription from a practitioner. 21 U.S.C. § 829(b).

       19.     A prescription (written or oral) is legally valid under the CSA only if issued for “a

legitimate medical purpose by an individual practitioner acting in the usual course of his

professional practice.” 21 C.F.R. § 1306.04(a). “An order purporting to be a prescription issued

not in the usual course of professional treatment . . . is not a prescription within the meaning and

intent” of 21 U.S.C. § 829, “and the person knowingly filling such a purported prescription, as

well as the person issuing it, shall be subject to the penalties provided for violations of the

provisions of law relating to controlled substances.” Id. “Person” is defined to include an

individual, a corporation, a partnership, an association, and any other legal entity. 21 C.F.R.

§§ 1300.01, 1306.02.

       20.     “The responsibility for proper prescribing and dispensing of controlled substances




                                                     5
  Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 6 of 28 PageID #: 6




is upon the prescribing practitioner, but a corresponding responsibility rests with the pharmacist

who fills the prescription.” 21 C.F.R. § 1306.04(a).

          21.   “A prescription for a controlled substance may only be filled by a pharmacist,

acting in the usual course of his professional practice and either registered individually or

employed in a registered pharmacy . . . .” 21 C.F.R. § 1306.06.

                                   TIRF REMS PROGRAM

          22.   Certain immediate-release fentanyl drugs have a particularly high potential for

misuse, addiction, overdose, and other serious problems, including death. Due to these heightened

risks, these drugs are available only through the Transmucosal Immediate Release Fentanyl (TIRF)

Risk Evaluation and Mitigation Strategy (REMS) program.

          23.   The TIRF REMS program is mandated by the Food and Drug Administration to

ensure informed risk-benefit decisions before initiating TIRF treatment and to ensure appropriate

use of TIRF medicines while patients are on treatment.

          24.   TIRF REMS products include Abstral (sublingual tablet), Actiq (lozenge), Fentora

(buccal tablet), Lazanda (nasal spray), Onsolis (buccal soluble film), and Subsys (sublingual

spray).

          25.   Prescribers of TIRF products are required to enroll in the TIRF REMS program,

which, in turn, requires them to review TIRF educational materials and successfully complete a

knowledge assessment.

          26.   Similarly, outpatient pharmacies must enroll in the TIRF REMS program before

they are legally permitted to dispense TIRF products. For pharmacies, enrollment in the TIRF

REMS program requires an authorized pharmacist to review TIRF educational materials and

successfully complete a knowledge assessment.




                                                       6
  Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 7 of 28 PageID #: 7




        27.    Pursuant to the TIRF REMS program parameters, TIRF medicines are indicated

only for the management of breakthrough pain in cancer patients who are already receiving and

who are tolerant to around-the-clock opioid therapy for underlying persistent cancer pain. Patients

are considered opioid tolerant if, for at least one week, they have been taking: 60 milligrams of

oral morphine per day; 25 micrograms of transdermal (patch) fentanyl per hour; 30 milligrams of

oral oxycodone per day; 8 milligrams of oral hydromorphone per day; 25 milligrams of oral

oxymorphone per day; 60 milligrams of oral hydrocodone per day; or an equianalgesic dose of

another oral opioid daily.

        28.    The TIRF REMS program provides that patients must remain on around-the-clock

opioids while using a TIRF product.

        29.    Additionally, the TIRF REMS program provides initial dosing instructions for

patients starting TIRF therapy.     For patients starting Subsys, the initial dosage is always

100 micrograms, unless the patient was previously taking certain amounts of Actiq.

        30.    TIRF medications are contraindicated for patients who are not opioid tolerant and

for, among other things, the management of acute or postoperative pain including headache or

migraine pain, dental pain, or acute pain in the emergency department.

                                THE MEDICAID PROGRAM

       31.     At all relevant times, the Missouri Medicaid program, jointly funded and operated

by the federal and state governments, provided medical benefits to low income beneficiaries living

in Missouri.

       32.     Medicaid provides coverage for prescription drugs only when used for medically

accepted indications. 42 U.S.C. § 1396r-8(d)(1)(B)(i), (k)(3); 13 C.S.R. § 70-20.030.

       33.     At all relevant times, Olive Street was a participating Medicaid provider.




                                                    7
  Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 8 of 28 PageID #: 8




       34.     As a Medicaid provider, Olive Street agreed to and was required to comply with all

the applicable rules and regulations of the Medicaid program, DSS, and HHS. As the pharmacist-

in-charge of Olive Street, Dembo knew or should have known that Olive Street was not entitled to

Medicaid payments for prescription drug reimbursement claims that did not comply with the

applicable rules and regulations, including claims for prescription drugs that were not medically

necessary.

       35.     Claims for Medicaid beneficiaries who purchased their prescription drugs at Olive

Street were submitted for adjudication and payment to DSS and its fiscal intermediaries for

processing and payment by Olive Street through its agents and employees, including Dembo.

                                THE MEDICARE PROGRAM

        36.    Congress established the Medicare program to provide health insurance coverage

for people age 65 or older and for people with certain disabilities or afflictions. See 42 U.S.C. §§

426, 426a.

        37.    The Medicare program consists of four parts: A, B, C, and D. Dembo submitted,

or caused to be submitted, claims under Medicare Part D. Medicare Part D is an optional

prescription drug benefit program. 42 U.S.C. § 1395w-101(a)(3)(A); 42 C.F.R. § 423.30(a).

        38.    Medicare Part D is based on a private market model. Medicare contracts with

private entities known as Part D “Plan Sponsors” to administer prescription drug plans and deliver

Part D, i.e. prescription, benefits to enrolled beneficiaries. Throughout the year, CMS makes

monthly payments to the Part D Plan Sponsor for each Part D beneficiary enrolled in the plan. 42

C.F.R. § 423.329(a)(1).

        39.    By statute, all agreements between a Part D Plan Sponsor and HHS must include a

provision whereby the Plan Sponsor agrees to comply with the standards and terms and conditions




                                                     8
  Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 9 of 28 PageID #: 9




of payment governing the Part D program. 42 U.S.C. § 1395w-112. In turn, all subcontracts

between Part D Plan Sponsors and downstream entities, such as pharmacies like Olive Street,

obligate the downstream entity to comply with all applicable federal laws, regulations, and CMS

instructions. 42 C.F.R. § 423.505(i)(4)(iv).

        40.      Medicare only covers drugs that are used for a medically accepted indication, which

means a use that is approved under the Food, Drug, and Cosmetic Act (FDCA), 21 U.S.C. § 301,

et seq., or a use which is supported by one or more citations included or approved for inclusion in

one of the specified compendia. 42 U.S.C. § 1395w-102(e)(1) & (e)(4); 42 U.S.C. § 1396r-

8(g)(1)(B)(i) & (k)(6); 42 C.F.R. § 423.100.

        41.      Prescriptions for controlled substances that are not issued for a legitimate medical

purpose, such as for recreational use, are not for “medically accepted indications” and are therefore

not covered Medicare Part D drugs. 42 U.S.C. § 1395w-102(e)(1).

        42.      Prescriptions for controlled substances that are not issued for a legitimate medical

purpose, such as for recreational use, are not “valid prescriptions” and are therefore not covered

Medicare Part D drugs. 42 C.F.R. § 423.104(h).

        43.      At all relevant times, Olive Street was a Medicare provider with various Part D Plan

Sponsors.

        44.      As the pharmacist-in-charge of Olive Street, Dembo knew or should have known

that Olive Street was not entitled to Medicare payments for prescription drug reimbursement

claims that did not comply with the applicable rules and regulations, including claims for

prescriptions drugs that were not medically necessary or were not dispensed pursuant to valid

prescriptions.

        45.      Claims for Medicare Part D beneficiaries who purchased their prescription drugs at




                                                      9
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 10 of 28 PageID #: 10




Olive Street were submitted for adjudication and payment to, ultimately, CMS and its fiscal

intermediaries for processing and payment by Olive Street through its agents and employees,

including Dembo.

                                  FACTUAL BACKGROUND

       46.     As an outpatient retail pharmacy, Olive Street purchases, stores, and dispenses

controlled substances. At all relevant times, Olive Street was registered with the DEA as a retail

pharmacy to purchase, store, and dispense Schedules II-V controlled substances.

       47.     At all relevant times, Olive Street was registered with the TIRM REMS program to

dispense TIRF products.

       48.     Between 2014 and 2019, Olive Street purchased hundreds of thousands of dosage

units of schedule II and schedule III controlled substances. In many categories, Olive Street’s

purchasing categories exceeded Missouri state averages.          In 2016 (while Dembo was the

pharmacist-in-charge), Olive Street purchased nearly three times more fentanyl than the Missouri

state average and approximately 3.59 times more fentanyl than the national average. And in 2017

(again while Dembo was the pharmacist-in-charge), Olive Street purchased over twice as much

oxycodone as the Missouri state and national averages.

       49.     Dembo failed to detect and address indicators of drug diversion, or “red flags,”

indicating that prescriptions were not legitimate. Dembo was presented with multiple red flags

and failed to conduct further and sufficient inquiry to determine whether the prescriptions she filled

were legitimate.

       50.     For example, Dembo disregarded numerous instances in which the combined total

of daily “morphine milligram equivalents” for a patient grossly exceeded safe amounts.

       51.     A morphine milligram equivalent (MME) is an opioid potency value that uses a




                                                     10
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 11 of 28 PageID #: 11




conversion factor to standardize the daily dose of an opioid into the equivalent dose of morphine.

This provides a mechanism to assess the cumulative daily strength of all opioid prescriptions a

patient is taking in a way that is standardized across different drugs, formulations, strengths, and

dosage forms. For example, a 10-milligram dose of oxymorphone (a Schedule II drug) is

equivalent in strength to approximately 30 milligrams of morphine. Thus, a 10-milligram dose of

oxymorphone can be expressed as 30 MMEs.

       52.     The Centers for Disease Control and Prevention (CDC) recommends caution when

using opioids at any dosage, carefully reassessing the risks and benefits of opioids when MMEs

are 50 or higher, and avoiding or carefully justifying dosages of 90 MMEs or higher.

       53.     Dembo also dispensed prescriptions for opioids to patients at the same time as other

medications that, when used in combination, are known to dangerously increase the opioid-

produced euphoric high, as well as the risk of respiratory depression, cardiac depression, overdose,

and death. Such medications are known as opioid “potentiators.” Benzodiazepines, for example,

are a class of drugs commonly known to be opioid potentiators; because of this, the CDC

discourages use of benzodiazepines simultaneously with opioids.

       54.     Dembo routinely dispensed a combination of drugs colloquially known as the “holy

trinity.” The holy trinity is comprised of an opioid (such as oxycodone), a benzodiazepine (such

as alprazolam), and a muscle relaxer (such as carisoprodol). The “new” holy trinity is similar but

includes a stimulant (such as dextroamphetamine-amphetamine or phentermine) instead of a

muscle relaxer. These combinations of drugs increase the euphoric, addictive, and dangerous

effects of opioids, and prescriptions for these combinations are well known red flags in the

pharmacy industry.




                                                    11
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 12 of 28 PageID #: 12




       55.       Furthermore, Dembo filled prescriptions for Subsys, a TIRF drug subject to the

TIRF REMS program requirements, despite knowing that the patients receiving Subsys did not

meet various program requirements, including because they did not have breakthrough pain due

to cancer.

       56.       The vast majority of the Subsys that Dembo dispensed was prescribed by Philip

Dean (Dean), a neurologist who had an office located in Warrenton, Missouri, which is

approximately 45 miles away from Olive Street. In 2018, Dean pled guilty to making false

statements to the Medicare and Medicaid programs and to illegally distributing prescription

opioids. He also admitted that he prescribed controlled substances (including Subsys, oxycodone,

hydrocodone, Adderall, Duragesic, and codeine) to women with whom he had lived and with

whom he had had personal relationships. See generally United States v. Dean, No. 4:18-CR-220-

ERW (E.D. Mo. filed Mar. 15, 2018).

       57.       Dembo knew that Dean was having intimate relationships with at least one of the

women for whom he was prescribing controlled substances, specifically, R.W. Despite this

knowledge, Dembo continued to dispense the controlled substances prescribed by Dean to R.W.

and to others.

       58.       Dembo knew that Dean habitually prescribed controlled substances to individuals

who did not have a medical necessity for them, but instead used them due to their opioid abuse

disorders or for recreational purposes. Despite this knowledge, Dembo continued to dispense the

controlled substances prescribed by Dean to these individuals and to others.

       59.       The dispensing of a controlled substance in the face of the warning signals

described above, without first ensuring the prescription was issued for a legitimate purpose by a

practitioner acting in the usual course of professional practice, violates the CSA. A pharmacist




                                                   12
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 13 of 28 PageID #: 13




who fills a prescription in the face of one or more of these red flags without taking sufficient steps

to resolve the red flag(s) exceeds his or her authorization to dispense controlled substances under

the CSA.

       60.     Submitting or causing the submission of claims to the Medicaid and/or Medicare

federal healthcare programs for medications (whether scheduled controlled substances or not) in

the face of the warning signals described above, without first ensuring the prescriptions are valid

and medically necessary, violates the FCA. Based on the red flags described above, Dembo knew

that the prescriptions she filled were invalid and not used for a medically accepted indication, but

nonetheless submitted or caused to be submitted claims for their reimbursement to the Medicaid

and Medicare federal healthcare programs. If Medicaid and Medicare had known that these

prescriptions were invalid, they would not have paid for them.

                 SPECIFIC EXAMPLES OF CSA AND FCA VIOLATIONS

       61.     During the time she was the pharmacist-in-charge at Olive Street, Dembo violated

the CSA by dispensing controlled substances in violation of her corresponding responsibility and

outside the usual course of pharmacy practice. She further violated the FCA when she knowingly

submitted claims or caused Olive Street to submit claims for reimbursement for medically

unnecessary and invalid prescriptions to the Medicaid and Medicare federal healthcare programs.

       62.     Specifically, Dembo repeatedly failed to identify and address suspicious

circumstances and indicators of diversion, described above as red flags. Dembo knowingly filled

prescriptions for controlled substances without resolving those red flags over and over again.

                                            Patient J.D.

       63.     From in or about January 2016 to in or about April 2016, Dembo filled prescriptions

written by Dean for Patient J.D. while disregarding red flags indicating that those prescriptions




                                                     13
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 14 of 28 PageID #: 14




were not issued for a legitimate medical purpose by an individual practitioner acting in the usual

course of professional practice.

       64.     Dembo dispensed Subsys to Patient J.D. despite knowing that Patient J.D. did not

have breakthrough pain due to cancer.

       65.     Dembo filled dangerous combinations of prescriptions for Patient J.D. In multiple

instances, Dembo filled the holy trinity for Patient J.D. For example, on February 4, 2016, Dembo

filled Duragesic 100 microgram per hour patches (an opioid), diazepam 5 milligram tablets (a

benzodiazepine), and tizanidine 4 milligram tablets (a muscle relaxer) for Patient J.D.

Furthermore, on the same date, Dembo filled a prescription for gabapentin 300 milligram capsules

for Patient J.D.; gabapentin is a known opioid potentiator.

       66.     On another occasion, Dembo filled prescriptions for Patient J.D. that grossly

exceeded CDC guidelines. Specifically, on January 7, 2016, Dembo filled, among other things,

Duragesic 100 microgram per hour patches, hydrocodone-acetaminophen 10-325 milligram tablets

(one table four times daily), and Subsys 1,200 microgram spray (one dose up to six times per day).

The combined MMEs for these prescriptions totaled 1,576, or approximately 17.5 times the level

of MMEs that the CDC recommends avoiding. Dispensing these prescriptions put Patient J.D. at

extremely high risks for overdose and death.

       67.     Additionally, the January 7, 2016 combination that Dembo filled contained two

short-acting narcotic painkillers: Subsys and hydrocodone. The presentment of more than one

prescription for a short-acting narcotic painkiller is a red flag in the pharmacy industry, and taking

a short-acting narcotic painkiller in combination with another one produces heightened risks of an

adverse event, including possible respiratory failure.

       68.     The chart attached as Exhibit 1 contains Schedule II and Schedule IV drugs, plus




                                                     14
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 15 of 28 PageID #: 15




gabapentin and muscle relaxers, that Dembo filled for Patient J.D. from January 2016 to April

2016. Each of the drugs listed in the chart in Exhibit 1 is a prescription drug under the FDCA.

        69.    All prescriptions in Exhibit 1 were billed to the Medicaid federal healthcare

program, thereby implicating FCA liability, as indicated.

        70.    Medicaid paid approximately $29,000 for Patient J.D.’s prescriptions listed in

Exhibit 1. Based on the red flags described above, Dembo knew that the prescriptions listed in

Exhibit 1 were not used for a medically accepted indication and lacked a legitimate medical

purpose. If Medicaid had known that these prescriptions were invalid, it would not have paid for

them.

        71.    Dembo knowingly dispensed these drugs pursuant to prescriptions that were issued

without a legitimate medical purpose and outside the usual course of professional practice in

violation of 21 U.S.C. §§ 829(a) and (b), and 842(a)(1), and 21 C.F.R. § 1306.04.

        72.    Dembo dispensed these controlled substances while acting outside the usual course

of the professional practice of pharmacy in violation of 21 U.S.C. § 842(a)(1) and 21 C.F.R.

§ 1306.06.

                                          Patient M.R.

        73.    From in or about October 2015 to in or about June 2017, Dembo filled prescriptions

written by Dean for Patient M.R. while disregarding red flags indicating that those prescriptions

were not issued for a legitimate medical purpose by an individual practitioner acting in the usual

course of professional practice.

        74.    Dembo dispensed Subsys to Patient M.R. despite knowing that Patient M.R. did

not have breakthrough pain due to cancer. In fact, the International Classification of Diseases

(ICD)-10 code used to support the Subsys prescriptions for Patient M.R. was M25.571, or pain in




                                                   15
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 16 of 28 PageID #: 16




the right ankle and joints of right foot.

        75.     Dembo failed to ensure that Patient M.R. was opioid tolerant before dispensing

Subsys to Patient M.R., and the first Subsys prescription that Dembo dispensed to Patient M.R.

was 400 micrograms in strength, or four times the maximum initial dosage. Dembo did not take

steps to ensure that Patient M.R. had previously taken lower amounts of Subsys or the requisite

amounts of Actiq that could justify dispensing 400 micrograms of Subsys to Patient M.R.

        76.     Additionally, Dembo filled dangerous combinations of prescriptions for Patient

M.R. For example, Dembo filled prescriptions for multiple long-acting narcotic painkillers at the

same time, and at times filled opioids at the same time as a benzodiazepine, or with a muscle

relaxer, or with a stimulant. Such combinations of drugs produce heightened risks of an adverse

event, including possible respiratory failure. Dangerous combinations such as those dispensed to

Patient M.R. are red flags because they are sought after by those who seek prescriptions for the

non-medical purpose of increasing the euphoric effects of opioids.

        77.     In multiple instances, the combined MMEs of the prescriptions that Dembo

dispensed to Patient M.R. were dangerously high. For example, on some occasions, Dembo

dispensed (among other things) both OxyContin 20 milligram tablets (to be taken twice a day) and

fentanyl 100 microgram per hour patches to Patient M.R. These two medications alone amount to

a total of 300 MMEs daily: over three times the level of daily MMEs that the CDC recommends

avoiding.

        78.     On another occasion—in October 2015—Dembo dispensed opioids (namely,

OxyContin, oxycodone, and Subsys) that amounted to 468 MMEs per day: over five times the

maximum dosage that the CDC recommends avoiding.

        79.     The chart attached as Exhibit 2 contains Schedule II-IV drugs, plus non-scheduled




                                                   16
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 17 of 28 PageID #: 17




muscle relaxers, that Dembo filled for Patient M.R. from October 2015 to June 2017. Each of the

drugs listed in the chart in Exhibit 2 is a prescription drug under the FDCA.

        80.    All but one prescription in Exhibit 2 were billed to the Medicaid federal healthcare

program, thereby implicating FCA liability, as indicated.

        81.    Medicaid paid approximately $68,000 for Patient M.R.’s prescriptions listed in

Exhibit 2. Based on the red flags described above, Dembo knew that the prescriptions listed in

Exhibit 2 were not used for a medically accepted indication and lacked a legitimate medical

purpose. If Medicaid had known that these prescriptions were invalid, it would not have paid for

them.

        82.    Dembo knowingly dispensed these drugs pursuant to prescriptions that were issued

without a legitimate medical purpose and outside the usual course of professional practice in

violation of 21 U.S.C. §§ 829(a) and (b), and 842(a)(1), and 21 C.F.R. § 1306.04.

        83.    Dembo dispensed these controlled substances while acting outside the usual course

of the professional practice of pharmacy in violation of 21 U.S.C. § 842(a)(1) and 21 C.F.R.

§ 1306.06.

                                            Patient T.K.

        84.    From in or about October 2015 to in or about February 2016, Dembo filled

prescriptions written by Dean for Patient T.K. while disregarding red flags indicating that those

prescriptions were not issued for a legitimate medical purpose by an individual practitioner acting

in the usual course of professional practice.

        85.    Dembo dispensed Subsys to Patient T.K. despite knowing that Patient T.K. did not

have breakthrough pain due to cancer. In fact, the ICD-10 codes used to support the Subsys

prescriptions for Patient T.K. were E11.44 (type 2 diabetes with diabetic amyotrophy), M54.7




                                                    17
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 18 of 28 PageID #: 18




(panniculitis affecting regions of neck and back, lumbosacral region), F51.09 (insomnia not due

to a substance or known physiological condition), and M99.53 (intervertebral disc stenosis of

neural canal of lumbar region).

       86.     Dembo failed to ensure that Patient T.K. was opioid tolerant before dispensing

Subsys to Patient T.K., and the first Subsys prescription that Dembo dispensed to Patient T.K. was

400 micrograms in strength, or four times the maximum initial dosage. Dembo did not take steps

to ensure that Patient T.K. had previously taken lower amounts of Subsys or the requisite amounts

of Actiq that could justify dispensing 400 micrograms of Subsys to Patient T.K.

       87.     Dembo also dispensed other short-acting narcotic painkillers, such as oxycodone,

to Patient T.K. at the same time as Subsys. The presentment of more than one prescription for a

short-acting narcotic painkiller is a red flag in the pharmacy industry, and taking a short-acting

narcotic painkiller in combination with another one produces heightened risks of an adverse event,

including possible respiratory failure.

       88.     The levels of MMEs that Dembo dispensed to Patient T.K. were dangerously high.

For example, in December 2015, Dembo dispensed oxycodone and Subsys to Patient T.K., for a

total of 621 MMEs daily, or nearly seven times the level of daily MMEs that the CDC recommends

avoiding.

       89.     By disregarding all of these red flags, Dembo put Patient T.K. at risk of overdose.

       90.     The chart attached as Exhibit 3 contains Schedule II and Schedule IV drugs that

Dembo filled for Patient T.K. from October 2015 to February 2016. Each of the drugs listed in

the chart in Exhibit 3 is a prescription drug under the FDCA.

       91.     All prescriptions in Exhibit 3 were billed to the Medicaid federal healthcare

program, thereby implicating FCA liability, as indicated.




                                                   18
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 19 of 28 PageID #: 19




        92.    Medicaid paid approximately $75,000 for Patient T.K.’s prescriptions listed in

Exhibit 3. Based on the red flags described above, Dembo knew that the prescriptions listed in

Exhibit 3 were not used for a medically accepted indication and lacked a legitimate medical

purpose. If Medicaid had known that these prescriptions were invalid, it would not have paid for

them.

        93.    Dembo knowingly dispensed these drugs pursuant to prescriptions that were issued

without a legitimate medical purpose and outside the usual course of professional practice in

violation of 21 U.S.C. §§ 829(a) and (b), and 842(a)(1), and 21 C.F.R. § 1306.04.

        94.    Dembo dispensed these controlled substances while acting outside the usual course

of the professional practice of pharmacy in violation of 21 U.S.C. § 842(a)(1) and 21 C.F.R.

§ 1306.06.

                                           Patient S.T.

        95.    From in or about August 2015 to in or about February 2017, Dembo filled

prescriptions written for Patient S.T. while disregarding red flags indicating that those

prescriptions were not issued for a legitimate medical purpose by an individual practitioner acting

in the usual course of professional practice. All but one of these prescriptions were written by

Dean.

        96.    Dembo dispensed Subsys to Patient S.T. despite knowing that Patient S.T. did not

have breakthrough pain due to cancer.

        97.    In some instances, Dembo filled Subsys prescriptions for Patient S.T. despite clear

indications that the written prescriptions had been tampered with in various ways. For instance,

the strength and quantity of the Subsys prescription that Dembo filled on November 5, 2015 were

clearly manipulated by writing over the original strength and quantity with black marker:




                                                    19
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 20 of 28 PageID #: 20



                            Subsys Prescription Filled on November 5, 2015




       98.     In another instance, the date of the Subsys prescription that Dembo filled on

January 14, 2016 was clearly changed by writing over the original date with black marker; a review

of Patient S.T.’s file reveals that the original version of that prescription was dated over a month

earlier and had already been filled by Dembo on December 16, 2015:

  Subsys Prescription Filled on December 16, 2015      Subsys Prescription Filled on January 14, 2016




                                                     20
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 21 of 28 PageID #: 21




        99.    Dembo filled dangerous combinations of prescriptions for Patient S.T. In multiple

instances, Dembo filled OxyContin (an opioid), chlordiazepoxide (a benzodiazepine), and

carisoprodol (a muscle relaxer) for Patient S.T.; by doing so, Dembo filled the holy trinity.

Oftentimes, Dembo would fill a prescription for gabapentin at or around the same time as the holy

trinity, such that Patient S.T. could be taking all four medications at one time; gabapentin is a

known opioid potentiator.

        100.   Dembo also filled dangerous levels of MMEs for Patient S.T. For example, in

December 2015, Dembo filled OxyContin 20 milligram tablets (one tablet twice daily) and

Subsys 1,200 microgram spray (one dose up to four times daily), for a total of 924 MMEs daily:

over ten times the maximum level of daily MMEs that the CDC recommends avoiding.

        101.   The chart attached as Exhibit 4 contains Schedule II-IV drugs that Dembo filled for

Patient S.T. from August 2015 to February 2017. Each of the drugs listed in the chart in Exhibit 4

is a prescription drug under the FDCA.

        102.   Most of the prescriptions in Exhibit 4 were billed to the Medicaid federal healthcare

program, thereby implicating FCA liability, as indicated.

        103.   Medicaid paid approximately $99,000 for Patient S.T.’s prescriptions listed in

Exhibit 4. Based on the red flags described above, Dembo knew that the prescriptions listed in

Exhibit 4 were not used for a medically accepted indication and lacked a legitimate medical

purpose. If Medicaid had known that these prescriptions were invalid, it would not have paid for

them.

        104.   Dembo knowingly dispensed these drugs pursuant to prescriptions that were issued

without a legitimate medical purpose and outside the usual course of professional practice in

violation of 21 U.S.C. §§ 829(a) and (b), and 842(a)(1), and 21 C.F.R. § 1306.04.




                                                    21
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 22 of 28 PageID #: 22




          105.   Dembo dispensed these controlled substances while acting outside the usual course

of the professional practice of pharmacy in violation of 21 U.S.C. § 842(a)(1) and 21 C.F.R.

§ 1306.06.

                                             Patient E.H.

          106.   From in or about February 2017 to in or about February 2018, Dembo filled

prescriptions written for Patient E.H. while disregarding red flags indicating that those

prescriptions were not issued for a legitimate medical purpose by an individual practitioner acting

in the usual course of professional practice. According to Olive Street’s records, the prescribing

physician for these prescriptions was Stanley Librach (Librach). On or about February 13, 2020,

a federal grand jury indicted Librach for, among other things, illegally prescribing controlled

substances in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. See generally United States v.

Ali, et al., No. 4:20-CR-00098-HEA (E.D. Mo. filed Feb. 13, 2020).

          107.   On multiple occasions, Dembo filled oxycodone 30 milligram tablets and

phentermine 37.5 milligram tablets at the same time for Patient E.H. Thirty milligrams is the

highest available strength of short-acting oxycodone; a prescription for oxycodone 30 milligrams

is in itself a red flag, particularly where, as here, it is presented to the pharmacy by the same patient

on multiple occasions. Phentermine is a stimulant and an opioid potentiator; a prescription for

phentermine that accompanies a prescription for oxycodone is another red flag, particularly where,

as here, it is presented to the pharmacy by the same patient on multiple occasions.

          108.   Dembo knew that prescriptions naming Librach as the prescribing physician should

be carefully monitored and filled only after verifying that they were issued for a legitimate medical

reason.

          109.   Each time Dembo dispensed an oxycodone 30 milligram prescription for Patient




                                                       22
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 23 of 28 PageID #: 23




E.H., the cumulative daily MME total was 135, well above the level of daily MMEs that the CDC

recommends avoiding. This continued for approximately one year, at least.

       110.    Despite all of these red flags presented by Patient E.H.’s prescriptions, Dembo

continued to fill them without resolving the red flags.

       111.    The chart attached as Exhibit 5 contains oxycodone and phentermine prescriptions

that Dembo filled for Patient E.H. from February 2017 to February 2018. Each of the drugs listed

in the chart in Exhibit 5 is a prescription drug under the FDCA.

       112.    None of the prescriptions listed in Exhibit 5 were billed to a federal healthcare

program; thus, all of the prescriptions in Exhibit 5 implicate CSA liability only, as indicated.

       113.    Dembo knowingly dispensed these drugs pursuant to prescriptions that were issued

without a legitimate medical purpose and outside the usual course of professional practice in

violation of 21 U.S.C. §§ 829(a) and (b), and 842(a)(1), and 21 C.F.R. § 1306.04.

       114.    Dembo dispensed these controlled substances while acting outside the usual course

of the professional practice of pharmacy in violation of 21 U.S.C. § 842(a)(1) and 21 C.F.R.

§ 1306.06.

                                            Patient H.L.

       115.    From in or about January 2017 to in or about February 2018, Dembo filled

prescriptions written for Patient H.L. while disregarding red flags indicating that those

prescriptions were not issued for a legitimate medical purpose by an individual practitioner acting

in the usual course of professional practice.

       116.    In multiple instances, Dembo filled the holy trinity, the new holy trinity, or a

combination of both for Patient H.L.




                                                     23
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 24 of 28 PageID #: 24




       117.    For example, in April 2017, Dembo filled oxycodone (an opioid), alprazolam (a

benzodiazepine), and dextroamphetamine-amphetamine (a stimulant) for Patient H.L.; by doing

so, Dembo filled the new holy trinity.

       118.    Other times—in February 2017, for example—Dembo filled this same combination

of drugs, with the addition of baclofen, a muscle relaxer and opioid potentiator. The combination

of oxycodone (an opioid), alprazolam (a benzodiazepine), and baclofen (a muscle relaxer)

constitutes the holy trinity, in addition to the new holy trinity being fulfilled by the

dextroamphetamine-amphetamine (stimulant), simultaneously.

       119.    Dispensing these combinations was particularly problematic given that the

dextroamphetamine-amphetamine and alprazolam that Dembo filled for Patient H.L. was

prescribed by a physician from a completely different medical practice than the practice from

which the other two prescriptions originated. Where, as here, a patient presents prescriptions for

suspect drug combinations from different providers, the pharmacist—as the sole medical

professional with knowledge of the combination— has an even higher duty to ensure that the drug

combination is safe and that the prescriptions are being written for valid medical necessities. The

pharmacist has a duty to ensure that the different providers are aware of each other’s prescriptions

and the drug interactions that may occur. Dembo did not fulfill these duties.

       120.    Additionally, when Dembo filled baclofen for Patient H.L., the prescriber,

according to Olive Street records, was Librach. Dembo knew that prescriptions naming Librach

as the prescribing physician should be carefully monitored and filled only after verifying that they

were issued for a legitimate medical reason.

       121.    When Dembo filled oxycodone for Patient H.L., the prescriber of record was

typically Asim Ali (Ali). Like Librach, Ali was indicted by a federal grand jury on or about




                                                    24
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 25 of 28 PageID #: 25




February 13, 2020, for, among other things, illegally prescribing controlled substances in violation

of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. See generally United States v. Ali, et al., No. 4:20-CR-

00098-HEA (E.D. Mo. filed Feb. 13, 2020).

        122.   Each time Dembo dispensed an oxycodone prescription to Patient H.L., the

cumulative daily MME total was 120, well above the level of daily MMEs that the CDC

recommends avoiding. This continued for approximately one year, at least.

        123.   Despite all of these red flags presented by Patient H.L.’s prescriptions, Dembo

continued to fill them without resolving the red flags.

        124.   The chart attached as Exhibit 6 contains Schedule II and Schedule IV drugs, plus

muscle relaxers, that Dembo filled for Patient H.L. from January 2017 to February 2018. Each of

the drugs listed in the chart in Exhibit 6 is a prescription drug under the FDCA.

        125.   All prescriptions in Exhibit 6 were billed to the Medicaid federal healthcare

program, and some were also paid for by the Medicare federal healthcare program, implicating

FCA liability, as indicated.

        126.   Medicare paid approximately $470 for Patient H.L.’s prescriptions listed in

Exhibit 6. Based on the red flags described above, Dembo knew that the prescriptions listed in

Exhibit 6 were not used for a medically accepted indication and lacked a legitimate medical

purpose. If Medicare had known that these prescriptions were invalid, it would not have paid for

them.

        127.   Medicaid paid approximately $25 for Patient H.L.’s prescriptions listed in

Exhibit 6. Based on the red flags described above, Dembo knew that the prescriptions listed in

Exhibit 6 were not used for a medically accepted indication and lacked a legitimate medical

purpose. If Medicaid had known that these prescriptions were invalid, it would not have paid for




                                                    25
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 26 of 28 PageID #: 26




them.

        128.   Dembo knowingly dispensed these drugs pursuant to prescriptions that were issued

without a legitimate medical purpose and outside the usual course of professional practice in

violation of 21 U.S.C. §§ 829(a) and (b), and 842(a)(1), and 21 C.F.R. § 1306.04.

        129.   Dembo dispensed these controlled substances while acting outside the usual course

of the professional practice of pharmacy in violation of 21 U.S.C. § 842(a)(1) and 21 C.F.R.

§ 1306.06.

                                            Count I:
                          Civil Penalties for Unlawful Dispensing of
                 Controlled Substances under the Controlled Substances Act

        130.   The United States realleges and incorporates by reference Paragraphs 1 through

129 of the Complaint as if fully set forth herein.

        131.   Dembo knowingly dispensed controlled substances pursuant to prescriptions that

were issued without a legitimate medical purpose and outside the usual course of professional

practice in violation of 21 U.S.C. §§ 829(a) and (b), and 842(a)(1), and 21 C.F.R. § 1306.04.

        132.   Dembo dispensed controlled substances while acting outside the usual course of the

professional practice of pharmacy and not in compliance with her “corresponding responsibility”

in violation of 21 U.S.C. § 842(a)(1) and 21 C.F.R. §§ 1306.04 and 1306.06.

        133.   As a result of the foregoing, Defendant is liable to the United States for a civil

penalty in an amount of not more than $67,627 for each violation occurring after November 2,

2015, pursuant to 21 U.S.C. § 842(c)(1)(A) and 28 C.F.R. § 85.5.




                                                     26
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 27 of 28 PageID #: 27




                                          Count II:
                         False or Fraudulent Claims to Medicaid and
              Medicare for Prescription Drugs in Violation of the False Claims Act

       134.     The United States realleges and incorporates by reference paragraphs 1 through 133

of the Complaint as if fully set forth herein.

       135.     Dembo knowingly, or with reckless disregard, presented, or caused to be presented

false or fraudulent claims for payment or approval, in violation of the False Claims Act, 31 U.S.C.

§ 3729(a)(1)(A).

       136.     Specifically, Dembo submitted, or caused Olive Street to submit, requests for

payment to Medicaid and to Medicare Part D Plan Sponsors for controlled substances and other

medications, as specified above, that were invalid and not dispensed for a legitimate medical

purpose.

       137.     Because of Dembo’s acts, the United States suffered damages in an amount to be

determined at trial, and therefore is entitled to treble damages under the FCA, plus civil penalties

of not less than $5,500 and up to $11,000 per violation for violations that occurred on or before

November 2, 2015, and of not less than $11,665 and up to $23,331 for violations that occurred

after that date. 31 U.S.C. § 3729(a); 28 C.F.R. § 85.5.

                                     DEMAND FOR RELIEF

       WHEREFORE, the United States respectfully requests that:

       A.       As to Count I, judgment be entered in favor of the United States and against Dembo

for civil penalties under the CSA, plus interest, costs, and any and all relief that the Court deems

just and proper.




                                                    27
 Case: 4:21-cv-00230-RWS Doc. #: 1 Filed: 02/23/21 Page: 28 of 28 PageID #: 28




       B.      As to Count II, judgment be entered in favor of the United States and against Dembo

for treble damages and civil penalties under the FCA, plus interest, costs, and any and all relief

that the Court deems just and proper.


                                                      Respectfully submitted,



                                                      SAYLER A. FLEMING

                                                      UNITED STATES ATTORNEY


                                               By:     /s/ Amy E. Sestric
                                                      Amy E. Sestric, #66219MO
                                                      ASSISTANT UNITED STATES ATTORNEY
                                                      Thomas F. Eagleton Courthouse
                                                      111 South Tenth Street, 20th Floor
                                                      St. Louis, Missouri 63102
                                                      (314) 539-2200
                                                      amy.sestric@usdoj.gov




                                                     28
